Citation Nr: 0940825	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  06-36 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to 
October 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office that denied the 
Veteran's claim of entitlement to a rating in excess of 10 
percent for a left knee disability.


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's left 
knee disability has been manifested by subjective complaints 
of pain, instability, giving way, weakness, and fatigability, 
and objective findings of extension to 0 degrees, flexion 
limited to 70 degrees, no more than slight instability, and 
degenerative changes.  There is no clinical evidence of 
ankylosis, dislocation, or locking.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
tenosynovitis with limitation of flexion of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5024, 5260, 
5261 (2009).

2.  The criteria for a separate 10 percent evaluation for 
slight instability of the left knee have been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.71a, DC 
5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice was presumed prejudicial 
and must result in reversal unless VA showed that the error 
did not affect the essential fairness of the adjudication by 
demonstrating that the essential purpose of the notice was 
not frustrated.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(2007).  However, the U.S. Supreme Court reversed that 
decision based upon a finding that the Federal Circuit's 
framework for harmless-error analysis was too rigid and 
placed an unreasonable evidentiary burden upon VA.  Shinseki 
v. Sanders, 129 S. Ct. 1696, 1699 (2009).  The Supreme Court 
held that a mandatory presumption of prejudicial error in 
every instance of defective VCAA notice was inappropriate and 
that determinations concerning harmless error should be made 
on a case-by-case basis.  Id.  In addition, the Supreme Court 
rejected the Federal Circuit's reasoning, in part, because 
the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

Here, neither the appellant nor his representative has 
identified any deficiency in notice which would compromise a 
fair adjudication of the claim.  Nevertheless, the Board has 
considered whether any defective notice provided to the 
appellant resulted in prejudicial error.

Although the Supreme Court reversed the presumptive prejudice 
framework set forth in Sanders, it did not find fault with 
the analysis for determining whether a VCAA notice error 
affected the essential fairness of the adjudication.  
Accordingly, where there is a defect in the content of VCAA 
notice, it may be established that such error did not affect 
the essential fairness of the adjudication by showing that 
the essential purpose of the notice was not frustrated.  See 
Sanders, 487 F.3d at 889.  Such a showing may be made by 
demonstrating, for example, (1) that the claimant had actual 
knowledge of what was necessary to substantiate the claim and 
that the claim was otherwise properly developed, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed to substantiate the claim, or (3) that 
the benefit could not be awarded as a matter of law.  Id.; 
see also Vazquez-Flores, 2 Vet. App. at 46.  

Actual knowledge may be established by statements or actions 
by the claimant or the claimant's representative 
demonstrating an awareness of what is necessary to 
substantiate his or her claim.  Id. at 48 (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)).  

Because a finding of prejudice is warranted only if an error 
affects the essential fairness of the adjudication, 
consideration should also be given to whether the post-
adjudicatory notice and opportunity to develop the case that 
was provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim served to render any pre-
adjudicatory VCAA notice errors non-prejudicial.  Id. at 46.

In this case, the evidence of record reflects that a 
reasonable person could have been expected to understand what 
was needed to support the claim based on notice that was 
provided during the course of the appeal.  Specifically, in 
correspondence dated in January 2006, prior to the initial 
adjudication of his claim for an increased rating, VA 
notified the Veteran that he should submit evidence showing 
that his left knee disability had worsened in severity.  

He was informed that evidence showing that the severity had 
increased could include a statement from his doctor, or 
clinical findings or the results of tests.  He was also 
advised that evidence demonstrating worsening could include 
statements from individuals who were able to describe from 
their knowledge and personal observations that his left knee 
disability had become worse.  The January 2006 letter also 
informed the Veteran as to what evidence VA was responsible 
for obtaining, and what evidence VA would help the Veteran 
get.  

Furthermore, the evidence reflects that the Veteran had 
actual knowledge of the need to submit evidence to show that 
is left knee disability had worsened.  In particular, he 
submitted numerous statements in support of his claim, as 
well as various statements written by other individuals in 
support of his claim.  See, e.g., February 2006 statement in 
support of claim; November 2006 substantive appeal (VA Form 
9), and August 2006 lay statements.  He also submitted 
private treatment records demonstrating an alleged worsening 
of his left knee disability.  

Accordingly, the Board finds that VA satisfied its duty to 
notify under the VCAA in accordance with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1), in view of the fact that 
any notice defect did not affect the essential fairness of 
the adjudication of the Veteran's claim.

In next addressing whether VA satisfied its duty to assist 
the Veteran with respect to his claim, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  

In addition, the Veteran was provided VA examinations in June 
2007 and April 2008, and there is no indication that his 
service-connected left knee disability has worsened since the 
date of the most recent examination.  As such, further 
examination is not required.  See Palczewski v. Nicholson, 21 
Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997).  

While the Veteran's representative argues that the June 2007 
examination was inadequate because the claims file was not 
available for review at the time of the examination, the 
Veteran's claims file was available for review at the time of 
the April 2008 examination, and was reviewed by the examiner.  
The later review of the entire record cures the defect with 
regard to the unavailability of the record at the time of the 
June 2007 VA examination.  

As such, the Board finds that there is no further action to 
be undertaken to comply with the provisions of the VCAA.  VA 
has satisfied its duty to inform and assist the Veteran at 
every stage in this case; at least insofar as any errors 
committed were not harmful to the essential fairness of the 
proceedings.  

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where there is a question as to which 
of two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).  

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2009).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flareups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  

Traumatic arthritis is rated using DC 5010, which directs 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, DC 5010.  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5010, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2009).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2009).  

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257, and evaluation 
of a knee disability under both of those codes does not 
amount to pyramiding.  However, a separate rating must be 
based on additional compensable disability.  38 C.F.R. § 4.14 
(2009); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a Veteran has both a compensable level of 
limitation of flexion and a compensable level of limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 
17, 2004), 69 Fed. Reg. 59990 (2005).  

The Veteran contends that his left knee disability is more 
severe than the current 10 percent disability rating 
reflects.  In support of this assertion, he submitted 
numerous written statements and offered oral testimony before 
the RO in January 2007 describing the limitations caused by 
his left knee on his daily activities.  The Veteran stated 
that he was unable to walk or stand for prolonged periods, 
that he was unable to climb stairs, that his left knee was 
stiff, frequently gave way, and was easily tired.  He 
additionally described experiencing significant pain.  These 
limitations were also noted in several lay statements the 
Veteran submitted in support of his claim, written by family 
members and close friends.

The Veteran's left knee disability is rated 10 percent 
disabling under DC 5024, which pertains to tenosynovitis.  
Tenosynovitis is to be rated based upon limitation of motion 
of affected parts, as arthritis.  As the knee is the joint 
affected in this case, DCs 5260 (limitation of flexion of the 
leg), and 5261 (limitation of extension of the leg) are 
applicable.  Finally, as the Veteran complains of left knee 
instability, and the record reflects that he has been 
diagnosed with degenerative changes of the left knee, DCs 
5257, which pertains to other impairment of the knee 
(recurrent lateral subluxation or instability), and 5003 
(degenerative arthritis), are also applicable.  

In considering the applicability of other diagnostic codes, 
the Board finds that 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), 5259 (symptomatic 
removal of semilunar cartilage), 5262 (impairment of the 
tibia and fibula) and 5263 (genu recurvatum) are not 
applicable in this case, as the medical evidence does not 
show that the Veteran has any of those conditions.  
Specifically, the treatment records and the June 2007 and 
April 2008 reports of VA examination do not demonstrate any 
objective finding ankylosis of the left knee.  

Additionally, the Veteran has denied episodes of locking, and 
no treatment record or report of VA examination demonstrates 
any objective finding of dislocation of the semilunar 
cartilage or locking of either knee, nor any impairment of 
the tibia and fibula.  Finally, the Veteran has not undergone 
any surgical procedures on his left knee, rendering DC 5259 
inapplicable.

Diagnostic Code 5260 contemplates limitation of leg flexion.  
Under Diagnostic Code 5260, a zero percent rating is 
warranted for flexion limited to 60 degrees; a 10 percent 
rating is warranted for flexion limited to 45 degrees; a 20 
percent rating is warranted for flexion limited to 30 
degrees; and a maximum 30 percent rating is warranted for 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

Under Diagnostic Code 5261 (limitation of extension of the 
leg), a zero percent rating is warranted for extension 
limited to 5 degrees; a 10 percent rating is warranted for 
extension limited to 10 degrees; a 20 percent rating is 
warranted for extension limited to 15 degrees; a 30 percent 
rating is warranted for extension limited to 20 degrees; a 40 
percent rating is warranted for extension limited to 30 
degrees; and a 50 percent rating is warranted for extension 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

Clinical records dated from November 2004 to June 2007 show 
that the Veteran sought frequent treatment for complaints of 
constant left knee pain.  These records show that the Veteran 
stated that the pain was so severe he had difficulty walking 
and working, and that he had trouble bending his knees and 
climbing stairs.  He was observed to have a slow, painful 
gait, and to walk with the aid of a cane.  While these 
records generally show that the Veteran had limited range of 
motion of his left knee, the precise ranges of motion of his 
left knee were recorded on only one occasion.  In August 
2006, the Veteran was noted to have left knee flexion to 70 
degrees and extension limited by 10 to 20 degrees.

In June 2007, the Veteran underwent VA examination of his 
left knee.  At the time of the examination, the Veteran 
complained of constant, diffuse pain in the lateral, 
anterior, and medial aspects of his left knee.  He stated 
that his left knee throbbed at night, and that the pain was 
worse with walking and weather changes such as damp or rainy 
weather.  He described a grinding and snapping-type sensation 
in his left knee with use.  The pain was alleviated by taking 
weight off his knee.  The Veteran was observed to ambulate 
with the use of a cane on the left.  He had an antalgic and 
abnormal gait.  

Physical examination of the left knee revealed no effusion by 
inspection or palpation.  There was vague joint line 
tenderness medially.  Range of motion testing was performed 
with the Veteran's left knee brace removed.  He had flexion 
to 90 degrees, and 0 degrees extension, with pain.  The 
examiner commented that the 90 degrees flexion was likely 
inaccurate, as there was significant guarding on the part of 
the Veteran.  The range of motion was additionally limited by 
pain, fatigue, weakness, stiffness, or lack of endurance, or 
incoordination after use.  The examiner noted that pain was a 
major functional limitation.  The Veteran was unable to 
perform one half squat, even on one occasion.  X-ray 
examination revealed minimal degenerative change.

Clinical records dated from June 2007 to April 2008 again 
show that the Veteran sought frequent treatment for 
complaints of left knee pain.  While these records generally 
show that the Veteran had limited range of motion of his left 
knee, the precise ranges of motion of his left knee were not 
recorded at any time.  The Veteran underwent private clinical 
evaluation of both his right and left knees in October 2007.  
Range of motion testing of the right knee was from 0 to 120 
degrees.  The left knee examination was noted to be 
"similar" to the right.

The Veteran underwent a second VA examination of his left 
knee in April 2008.  The Veteran at that time reported 
experiencing chronic left knee pain, described as 
grinding/throbbing/aching/stiffness.  The pain was worse with 
weight-bearing.  He complained of fatigability and lack of 
endurance.  The Veteran stated that he had to use a motorized 
wheelchair when he went to the store.  

The Veteran was observed to ambulate with bilateral knee 
braces and a cane.  Inspection of the left knee revealed no 
erythema or swelling.  He was point tender to palpation of 
the medial/lateral condyle and the base of the patella.  
Range of motion testing revealed flexion to 70 degrees, with 
pain at 40 degrees, and extension to 0 degrees, with 
crepitus.  The left knee joint was not additionally limited 
by pain, fatigue, weakness, and lack of endurance following 
three repetitions.  

Clinical records dated from April 2008 to October 2008 show 
complaints of left knee pain but do not demonstrate that the 
precise ranges of motion of the left knee were recorded.

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On each 
of the above examinations, the Veteran had full extension of 
the knees, or extension to zero degrees.  Extension to zero 
degrees warrants a noncompensable evaluation and a higher 
evaluation for either knee is not warranted under Diagnostic 
Code 5261.  

Although the Veteran was noted to have limited extension on 
evaluation in August 2006, that limitation appears to have 
been an anomaly, as testing on each subsequent occasion 
revealed full extension.  Limited extension on one occasion 
counsels against a finding that the limitation of extension 
on that occasion was an accurate representation of his 
disability.  As the preponderance of the evidence does not 
support a conclusion that the Veteran had compensable 
limitation of extension, a compensable rating under DC 5261is 
not warranted.  

Similarly, the evidence does not support a higher rating 
under Diagnostic Code 5260.  Even considering that the 
Veteran had pain at 40 degrees flexion on examination in 
April 2008, and that the June 2007 examiner noted that pain 
was a major functional limitation, with an additional 10 
percent loss of functionality the Veteran would at most meet 
the criteria for a 10 percent rating:  flexion limited to 45 
degrees.  Disability commensurate with flexion limited to 30 
degrees, as is required for a 20 percent rating under DC 
5260, is not shown.  38 C.F.R. §§ 4.7, 4.40, 4.45; De Luca v. 
Brown, 8 Vet. App. 202 (1995).  

In determining that the Veteran at most meets the criteria 
for a 10 percent rating under DC 5260, the Board concludes 
that he is not entitled to separate 10 percent disability 
ratings under that code and DC 5024, because the impairment 
contemplated by the 10 percent rating under DC 5024 is the 
same impairment contemplated by a 10 percent rating under DC 
5260.  To also grant a separate 10 percent rating under 5260 
in this case would therefore amount to impermissible 
pyramiding.  38 C.F.R. § 4.14 (2009).

The Board has determined that the Veteran is not entitled to 
separate ratings under Diagnostic Code 5260 and 5261.  Given 
that the did not meet the criteria for a compensable rating 
under DC 5260, and the weight of the evidence shows no 
limitation of extension, General Counsel Precedent Opinion 
VAOPGCPREC 9-2004 is not applicable.  VAOPGCPREC 9-2004 
(September 17, 2004).  VAOPGCPREC 9-2004 held that separate 
ratings could be assigned when the criteria for a compensable 
rating under Diagnostic Codes 5260 and 5261 were met.

The Veteran in this case has been rated 10 disabled under a 
diagnostic code that is rated pursuant to the criteria for 
arthritis.  In order to be eligible for a compensable rating 
under DC 5003, the Veteran must not qualify for compensation 
under the diagnostic codes pertaining to limitation of 
motion.  See 38 C.F.R. §§ 5003, 5010.  

As discussed above, the Veteran here does not qualify for 
compensation on the basis of limitation of motion, and there 
is X-ray evidence of arthritis.  The question before the 
Board, then, is whether the Veteran is entitled to a higher 
rating under DC 5003.  Under DC 5003, a 20 percent evaluation 
is not warranted unless X-ray evidence shows involvement of 
two or more major joints or two or more minor joint groups 
with occasional incapacitating exacerbations.  The knee is 
considered a major joint.  

While the Veteran is service-connected for arthritis in two 
major joints (the right and left knees), because there is no 
evidence demonstrating that his arthritis has caused any 
incapacitating exacerbations, he is not entitled to a higher 
rating of 20 percent.  The evidence reflects that the 
Veteran's degenerative changes are minimal and the Veteran 
himself has stated that while his knee pain is productive of 
significant limitations, it has not prohibited him from 
working.  Thus, he is not entitled to a rating greater than 
the current 10 percent under this code.

Next, DC 5257 provides for a 10 percent rating for knee 
impairment with slight recurrent subluxation or lateral 
instability, and a 20 percent rating for knee impairment with 
moderate recurrent subluxation or lateral instability.  A 30 
percent rating is warranted for severe recurrent subluxation 
or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  Under 
38 C.F.R. § 4.31, where the criteria for a compensable rating 
under a Diagnostic Code are not met, and the schedule does 
not provide for a zero percent evaluation, as in DC 5257, a 
zero percent evaluation will be assigned when the required 
symptomatology is not shown.  38 C.F.R. § 4.31 (2009).

Clinical records dated from November 2004 to June 2007 show 
that the Veteran complained of giving way of his left knee.  
He reported that on numerous occasions, he had fallen as a 
result of the giving way of his left knee.  These records 
show that although there was no evidence of ligamentous 
instability, he was prescribed a knee brace to wear in order 
to strengthen the stability of the knee.  He additionally 
ambulated with the assistance of a cane.

On VA examination in June 2007, the examiner noted that the 
Veteran did not describe any specific complaints of 
instability while wearing his knee brace.  He stated that he 
was currently working full time as a mailman and that he had 
a difficult time performing his job as a result of his left 
knee pain.  He stated that he wore his knee brace while 
working, and would like to use his cane, but did not use his 
cane while working for fear of losing his job.  

Instability testing revealed negative Lachman's.  McMurray's 
testing was not conducted, due to significant guarding by the 
Veteran.  Strength testing revealed give way weakness 
throughout the left lower extremity, including the knee 
extensors and knee flexors.  The quadriceps muscles were 
poorly developed.  

Clinical records dated from June 2007 to April 2008 again 
show complaints of giving way of the left knee.  These 
records show that the Veteran consistently wore a knee brace 
and used a cane for added stability.  Stability testing, 
however, was consistently negative for ligamentous 
instability.

On VA examination in April 2008, the Veteran stated that his 
left knee occasionally gave out on him.  He stated that he 
had trouble with stairs and that he fallen in the past and 
had to be very slow and careful in what he does.  He stated 
that he had trouble with bathing and had a special shower.  
On physical examination, all ligaments were stable to 
testing.

Clinical records dated from April 2008 to October 2008 show 
continued complaints of instability and giving way but do not 
demonstrate ligamentous instability.

Treatment records and the reports of VA examination dated 
throughout the pendency of the appeal show that the Veteran 
complained of instability and giving way of the left knee, 
for which he regularly wore a knee brace and used a cane.  
Physical examination, however, consistently revealed no 
ligamentous instability.  Significantly, however, strength 
testing revealed give way weakness throughout the left lower 
extremity, including the knee extensors and knee flexors.  
Thus, although there is no clinical evidence of ligamentous 
instability in this case, the Board finds that the Veteran's 
left knee disability is consistent with instability and 
giving way of the knee.  

Resolving the benefit of the doubt in favor of the Veteran, 
the Board finds that the Veteran is entitled to a separate 10 
percent rating for slight instability of the left knee.  In 
addressing whether he is entitled to a rating higher than 10 
percent, the Board finds that he is not, as there is no 
clinical evidence of instability.  A left knee that appears 
stable on examination may not be found to equate to moderate 
instability.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

In this case the left knee disability is manifested by 
limitation of motion with associated pain and evidence of 
instability.  As just discussed, these manifestations are 
contemplated in the rating criteria.  Hence further 
consideration of an extraschedular rating is not warranted.

The Board has also considered whether higher ratings might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  T

he weight of the credible evidence demonstrates that separate 
10 percent ratings for painful limitation of flexion with 
arthritis and slight instability of the left knee, but no 
higher, have been warranted throughout the pendency of the 
appeal.  The benefit of the doubt has been given to the 
Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Entitlement to a total disability rating based on individual 
unemployability (TDIU).

TDIU is an element of all appeals of an initial rating.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where 
a Veteran's service connected disabilities are rated less 
than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education 
and occupational experience would otherwise qualify him.  
38 C.F.R. § 4.16 (2009). 

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

In this case the Veteran has not alleged that his service-
connected left knee disability prevents him from obtaining or 
maintaining all gainful employment for which his education 
and occupational experience would otherwise qualify him.  To 
the contrary, the Veteran has reported in treatment and on 
each examination, including at the most recent examination in 
April 2008, that he is currently employed on a full time 
basis.  While he has work-related duty restrictions related 
to his left knee disability, he has not contended, and the 
evidence of record does not demonstrate, that his service-
connected left knee disability, either singly or in 
conjunction with his other service-connected disabilities, 
prohibits him from obtaining or maintaining all gainful 
employment for which his education and occupational 
experience would otherwise qualify him.  Accordingly, the 
Board concludes that the Veteran in this case has not raised 
a claim of entitlement to a TDIU rating and that referral for 
a TDIU rating is therefore not warranted.





							(CONTINUED ON NEXT PAGE)
ORDER

A separate 10 percent rating for instability of the left knee 
is granted.

A rating in excess of 10 percent for arthritis of the left 
knee is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


